EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. McAnelly on 05/18/2022.

The application has been amended as follows: 
Please replace claim 1 with the following.

1. 	A method, comprising:
receiving, at a processor and in response to a user interaction, by a user, with a graphical user interface (GUI) of a first compute device of the user, a request to generate a customizable
causing display, via the GUI and in response to the request, of a representation of a plurality of content categories, each content category from the plurality of content categories being associated with a plurality of fitness videos; 
in response to each selection indication, received from the first compute device of the user, of a content category from the plurality of content categories, causing display, via the GUI, of a representation of the plurality of fitness videos associated with that selected content category;
in response to each selection indication, received from the first compute device of the user, of a fitness video from the plurality of fitness videos for a selected content category from the plurality of content categories, storing a representation of the selected fitness in a playlist record of a database accessible via the processor, to modify the customizable interactive video playlist, the customizable interactive video playlist including a plurality of selected fitness videos; and
causing playback, in response to a command to play the customizable interactive video playlist, based on the customizable interactive video playlist, the playback comprising playback of a first portion of the customizable interactive video playlist on the first compute device of the user and playback of a second portion of the customizable interactive video playlist on a second compute device of the user, the playback including sequential display (1) of the selected fitness videos from the plurality of selected fitness videos of the customizable interactive video playlist, and (2) without requiring further user interaction,
at least one of the first compute device of the user or the second compute device of the user is a smart mirror.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-28, the prior art of record fails to disclose, teach or render obvious a method with all the structural components and functional limitations as detailed in claims 1 and 18. With respect to claim 1, the closest prior art, Devine (US 2021/0252369 A1) teaches the limitations of the claim as substantially claimed (See Final Rejection dated 01/20/02022). However, Devine is silent about causing playback, in response to a command to play the customizable interactive video playlist, based on the customizable interactive video playlist, the playback comprising playback of a first portion of the customizable interactive video playlist on the first compute device of the user and playback of a second portion of the customizable interactive video playlist on a second compute device of the user, the playback including sequential display (1) of the selected fitness videos from the plurality of selected fitness videos of the customizable interactive video playlist, and (2) without requiring further user interaction, at least one of the first compute device of the user or the second compute device of the user is a smart mirror. Martin (US 2020/0054931 A1), another pertinent prior art, teaches causing playback via a first or second compute device, the playback including sequential display of the selected fitness video from the plurality of selected fitness videos of the customizable interactive video playlist and (2) without requiring further user interaction (see Final Rejection dated 01/20/02022 for details). However, Martin still fails to teach causing playback in response to a command to play the customizable interactive video playlist , the playback comprising playback of a first portion of the customizable interactive video playlist on the first compute device of the user and playback of a second portion of the customizable interactive video playlist on a second compute device of the user, and at least one of the first compute device of the user or the second compute device of the user is a smart mirror. Also, further modifying Devine’s invention in view of Martin such that the playback is in response to a command such that a first portion of the playlist is played back on the first compute device and a second portion of the playlist is played back on a second compute device, wherein at least one of the first or second compute device of the user is a smart mirror, would not have been obvious to one ordinary skill in the art without introducing hindsight. As such, claim 1 is allowable over the prior art of record. The same applies to claim 18, since clam 18 includes similar limitations. Please see attached PTO-892 for a list of pertinent prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784